Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-7, 9, 11, 14-18, 21-23, 25 and 27-32, and as species WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide (claim 14) and AAV9 (claims 17 and 28) with traverse in the reply filed on 08/03/2022 is acknowledged; applicants’ traversal and arguments are as follows: “The traversal is on the ground(s) that Although Applicant disagrees with the characterization of claims, only in an effort to advance prosecution Applicant elects Group I…”.  This is not found persuasive because for the reasons stated on record in the Office-action dated 06/03/2022 i.e., because Groups’ II-VI are different inventions with different limitations without any overlapped inventive/method steps and these Groups’ II-VI belong to different classes and subclasses that require different strategies of searches and analysis therefore restrictions are required. Additionally, because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 9, 11, 14-18, 21-23, 25, 27-41, 43-44, 48-49 and  51-52 are pending in this application, elected Group I, claims 1-7, 9, 11, 14-18, 21-23, 25 and 27-32, and as species WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide (claim 14) and AAV9 (claims 17 and 28) are now under consideration for examination. Claims 33-41, 43-44, 48-49 and 51-52 are withdrawn, from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims benefit of Provisional applications: 62/780,748 filed on 12/17/2018 and 62/884,101 filed on 08/07/2019.
Information disclosure statement
The information disclosure statements (IDS) submitted on 08/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Objections-Specification
	I. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, at least 31 occurrences; for example, para [0099], page 26; para [0149], page 47; para [0214], page 71; para [0248], page 78; … of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required. 
Specification-Objection/Sequence Compliance
II. Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that page 220, paragraph [0665] of specification recites many linker/amino acid sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid or amino acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Objections
I. Claims 5 and 9 are objected to, due to the following informality: Claims 5 recites the phrase “…having a sequence … of SEQ ID NO: 126; as the use of the indefinite article “a” implies that there are more than one nucleotide sequence of SEQ ID NO: 126, and thus makes it unclear; does this recitation encompass any subsequence within SEQ ID NO: 126?, as well as the full-length sequence SEQ ID NO: 126; as such, given that the claim language recites “a nucleotide sequence”, it is deemed to encompass and read on polynucleotides comprising “fragments” of sequences of SEQ ID NO: 126 and encoding a direct repeat (DR). Appropriate correction is required. For examination purposes, claim 5 and 9 are interpreted to encompass variants and mutants of the recited sequence(s) and fragments of undefined and unlimited sequences.
II. Claims 16-17 and 27-28 are objected, due to the following informality: Claims 16-17 and 27-28 contains abbreviation; “AAV” in the claims and may have multiple meanings. Examiner suggests at least in the first recitation of the abbreviation, expanding the abbreviation to recite the full form of what the abbreviation stands for. Appropriate correction is required. For examination purposes in  claims 16-17 and 27-28 “AAV” is interpreted as “Adeno-associated virus”. 
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 1 and claims 2-4, 7, 9, 11, 14-18, 21-24, 25 and 27-31 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the phrase “Cas12 guide sequence…”.  The metes and bounds of claim 1 is not clear, as there is no specific structure associated with the phrase “Cas12 guide sequence…” and hence the breadth of the claim is unclear. Examiner further notes that there are diverse Cas12 guide sequences obtained from different sources and with broad structural differences and Cas12 gene designations (for example Cas12 in the art is also referred to as Cpf1); while gene designation “Cas12 guide sequence…” remains the same, the structure may vary due to constant curation of gene databases and submitted updated sequence versions and hence the version encompassed in claim 1 and the source of the claimed Cas12 gene and the cognate Cas12 guide sequence is not clear. Examiner suggests providing a sequence structure along with SEQ ID NO: for “Cas12 guide sequence…”. Thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. It is not clear from the specification whether the name of the “Cas12 guide sequence…” in claim  1 refers to the same encoding polynucleotide i.e., SEQ ID NO: 126. The rejection may be overcome by amending the claims to recite the specific SEQ ID NOs: or the specific source of the encoded Cas12 and Cas12 guide sequence. Examiner  also would like to apply similar lines of argument for claim 4 reciting “AsCas12 or EnCas12a” reads on many variants and mutants of undefined and limited structures; and the Cas12 guide sequence in claim 9 sub-part (i)-(xxx) reads on many variants and mutants of undefined and limited structures. Clarification and correction is required.
II. Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 5 and 9 are indefinite in the recitation of “a sequence … SEQ ID NO: 126” and thus makes it unclear; is this recitation encompasses any subsequence within SEQ ID NO: 126”, as well as the full length sequence. It is suggested that “a” be replaced with “the”. The scope of the claims are unclear, as such it is unclear how homologous/identical to the nucleotide sequence of SEQ ID NO: 126 a sequence of interest must be to be included within the scope of the claims. 
It is also not clear the metes and bounds of the phrase “any permissible combination thereof…” in claim 9; as the phrase “any permissible combination thereof…”  in claim 9 renders the claim indefinite and considered to be a relative term and the specification does not provide a standard for ascertaining the requisite degree i.e., “percentage of identity” or any other metric to SEQ ID NO: 126 regarding the number and nucleotide residue changes is encompassed by the claim, as “any permissible combination thereof…” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. Thus, the scope of the claim is unclear. A perusal of the specification does not provide any support for claim 9, as written “any permissible combination thereof…” and the specification does not recite the specific metric/percentage of identity or any other metric to changes in SEQ ID NO: 126 regarding the number and nucleotide residue changes, the applicants' intend to encompass. Clarification and correction is required.
III.  Claim 9 (v) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 (v) “C at position 9”, the wild-type sequence SEQ ID NO: 126 already has a “C” at position 9 and therefore “C” at position 9 cannot be mutation and corresponds to wild-type sequence. Correction and clarification is required. 
IV. Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 14 recites the phrase “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide”. The metes and bounds of claim 14 is not clear, as there is no specific structure associated with the phrase “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide” and hence the breadth of the claim is unclear. Examiner suggests providing the sequence structure along with SEQ ID NO: for “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide”. Thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite the specific SEQ ID NO:… . Clarification and correction is required.
	V. Claims 16-17 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. In claims 16-17 and 27-28 recites the term “AAV” however, the term appears to be an abbreviation which may have multiple meanings in the art and it is not which one or more interpretation Applicant intends by the claims. Clarification is required. Please note; however this ground of rejection may be overcome by reciting the expanded term in the first instance in the claims, for example, by reciting “Adeno-associated virus” in claims 16-17 and 27-28  or by other appropriate amendment.
	VI. Claim 18 and claim 21-22 depending therefrom; claim 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. In claims 18, 23 and 25, the sub-part of the claim 18 (i)…(e); the sub-part of the claim 23 (a)…(g); and the sub-part of the claim 25 (i)…(v); are confusing, the assigned sub-part sequence identification is incorrect and the claimed subject-matter appears to be duplicated. Correction and clarification is required.
	VII. Claim 18 and claims 21-22 depending therefrom; 23, 25, 28, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 18, 23, 25, 28, 30 and 32, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
VIII. Claim 18 and claims 21-22 depending therefrom; claim 23; and claim 25 and claims 27-32 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “A vector system”; “A delivery system” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. “A system” is non-structural term and the scope of the term in claims 18, 21-23, 25 and 27-32 is indefinite.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes claims 18, 21-23, 25 and 27-32 are interpreted to encompass a vector comprising the nucleotide sequence… .
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 1-4, 7, 9, 11, 14-18, 21-23, 25 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-4, 7, 9, 11, 14-18, 21-23, 25 and 27-32 recite a genera of “Cas12 guide sequences” having no specific structural elements i.e., any or all “Cas12 guide sequences” including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 9 sub-part (i)-(xxx) reads on genera of Cas12 guide sequences” having no specific structural elements; in claim 11 reads on a genera of chemical alteration of a nucleotide residue including undefined and unlimited changes and comprising any modification or any unnatural analog of nucleic acid residue occurring at a undefined nucleic acid residue position in the claimed Cas12 guided sequence; in claim 14 there is no specific structure associated with the term “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide” and reads on a genera of undefined and unlimited structures; and in claims 18, 21-22, 23, 25-32 reads on a genera of Cas12 polypeptides including, variants, mutants and homologs of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific Cas12 guide sequence with defined structure (SEQ ID NO: 126) and the specific variants of SEQ ID NO: 126 interacting with specific cognate Cas12 polypeptide obtained from a specific source, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of “cas12 guide sequences” and “Cas12 polypeptides”.
	 The prior art clearly provides evidence the following evidence regarding activity of Cas12 polypeptide and recognition and requirement of specific Cas12 guide RNA sequence for the activity obtained from different sources and the activities are affected by structural changes either in the Cas12 polypeptide or in cognate Cas12 guide sequence:
Chen et al., (bioRxiv, November 29, 2017, pages 1-29) provides evidence a specific LbCas12a has its own guide RNA processing activity and cleavage activity that is affected by change in the guide RNA structure (see Abstract; pages 3-7; Fig. 1-4, pages 12-15 and entire document);
Fonfara et al., (Nature, 2016, Vol. 532: 517-521) provides evidence that a Cas12/Cpf1 obtained from specific source Francisella novicida is a dual nuclease, the RNAse and DNAse activities requires sequence-and structure specific binding to the hairpin of crRNA repeats (see Abstract; Fig. 1-3, pages 518-520; and entire document); 
Stella et al., (Cell, 2018, Vol. 175: 1856-1871) provides evidence that certain specific nucleotide residues are required for the activity of Cas12a and mutations in the guide sequence affects the activity (see Abstract; and entire document). 
Sundaresan et al., (Cell Reports, 2017, Vol. 21: 3728-3739) also provides evidence that certain Cas12a polypeptide activity varies and is influenced by the presence of metals (see Abstract; and entire document). 
Swarts et al., (Mol. Cell, 2017 Vol. 66: 221-233) provides evidence any mutation in the Cas12a polypeptide affects its activity (Abstract; Fig. 5-6, pages 228-229; and entire document).
	As the claimed genera of genera of “Cas12 guide sequences” and “Cas12 polypeptides” having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-4, 7, 9, 11, 14-18, 21-23, 25 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific Cas12 guide sequence with defined structure (SEQ ID NO: 126) and the specific variants of SEQ ID NO: 126 interacting with specific cognate Cas12 polypeptide obtained from a specific source, does not reasonably provide enablement for a genera of “Cas12 guide sequences” having no specific structural elements i.e., any or all “Cas12 guide sequences” including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 9 sub-part (i)-(xxx) reads on genera of Cas12 guide sequences” having no specific structural elements; in claim 11 reads on a genera of chemical alteration of a nucleotide residue including undefined and unlimited changes and comprising any modification or any unnatural analog of nucleic acid residue occurring at a undefined nucleic acid residue position in the claimed Cas12 guided sequence; in claim 14 there is no specific structure associated with the term “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide” and reads on a genera of undefined and unlimited structures; and in claims 18, 21-22, 23, 25-32 reads on a genera of Cas12 polypeptides including, variants, mutants and homologs of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-4, 7, 9, 11, 14-18, 21-23, 25 and 27-32 are so broad as to encompass: a genera of “Cas12 guide sequences” having no specific structural elements i.e., any or all “Cas12 guide sequences” including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 9 sub-part (i)-(xxx) reads on genera of Cas12 guide sequences” having no specific structural elements; in claim 11 reads on a genera of chemical alteration of a nucleotide residue including undefined and unlimited changes and comprising any modification or any unnatural analog of nucleic acid residue occurring at a undefined nucleic acid residue position in the claimed Cas12 guided sequence; in claim 14 there is no specific structure associated with the term “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide” and reads on a genera of undefined and unlimited structures; and in claims 18, 21-22, 23, 25-32 reads on a genera of Cas12 polypeptides including, variants, mutants and homologs of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules i.e., “Cas12 guide sequences” and the cognate “Cas12 polypeptides”, as broadly encompassed by the claims. Since the structure of a “Cas12 guide sequence” and the cognate “Cas12 polypeptide” will remain active in the claimed composition requires a knowledge of how each component of the claimed composition affects the activity. In addition, since the structure of a “Cas12 guide sequence” and the cognate “Cas12 polypeptide” determines its functional properties, predictability of which molecule“Cas12 guide sequence” and the cognate “Cas12 polypeptide” can remain active in the claimed composition requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of specific Cas12 guide sequence with defined structure (SEQ ID NO: 126) and the specific variants of SEQ ID NO: 126 interacting with specific cognate Cas12 polypeptide obtained from a specific source and as described in prior art and methods of use.
While methods for testing the activity of a molecule/“Cas12 guide sequence” and the cognate “Cas12 polypeptide” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“Cas12 guide sequences” and the cognate “Cas12 polypeptides” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims.
	The specification does not support the broad scope of claims 1-4, 7, 9, 11, 14-18, 21-23, 25 and 27-32, which encompasses a genera of “Cas12 guide sequences” and the cognate “Cas12 polypeptides” having no specific structural elements i.e., a genera of “Cas12 guide sequences” having no specific structural elements i.e., any or all “Cas12 guide sequences” including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 9 sub-part (i)-(xxx) reads on genera of Cas12 guide sequences” having no specific structural elements; in claim 11 reads on a genera of chemical alteration of a nucleotide residue including undefined and unlimited changes and comprising any modification or any unnatural analog of nucleic acid residue occurring at a undefined nucleic acid residue position in the claimed Cas12 guided sequence; in claim 14 there is no specific structure associated with the term “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide” and reads on a genera of undefined and unlimited structures; and in claims 18, 21-22, 23, 25-32 reads on a genera of Cas12 polypeptides including, variants, mutants and homologs of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule(s)/“Cas12 guide sequences” and the cognate “Cas12 polypeptides” having no specific structural elements in the claimed composition; (B) the general tolerance of the activity of any molecule/“Cas12 guide sequences” and the cognate “Cas12 polypeptides” having no specific structural elements in the claimed composition; (C) a rational and predictable scheme for choosing any molecule“Cas12 guide sequences” and the cognate “Cas12 polypeptides” to be active in the claimed composition; (D) a rational and predictable scheme for modifying any molecule“Cas12 guide sequences” and the cognate “Cas12 polypeptides” with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a genera of “Cas12 guide sequences” having no specific structural elements i.e., any or all “Cas12 guide sequences” including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 9 sub-part (i)-(xxx) reads on genera of Cas12 guide sequences” having no specific structural elements; in claim 11 reads on a genera of chemical alteration of a nucleotide residue including undefined and unlimited changes and comprising any modification or any unnatural analog of nucleic acid residue occurring at a undefined nucleic acid residue position in the claimed Cas12 guided sequence; in claim 14 there is no specific structure associated with the term “WtDR-MCL1guide-MutDR-BCL2L1-BCL2guide” and reads on a genera of undefined and unlimited structures; and in claims 18, 21-22, 23, 25-32 reads on a genera of Cas12 polypeptides including, variants, mutants and homologs of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of “Cas12 guide sequences” and the cognate “Cas12 polypeptides” having no specific structural elements in the claimed composition is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 18 and 21 recite “A cell …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 118 and 21 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 18 and 21 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 9, 11, 15-18, 21-23, 25 and 27-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Feng et al., (US 10,648,020 B2) when given the broadest interpretation. 
Claims 1-7, 9, 11, 15-18, 21-23, 25 and 27-32 as interpreted are directed to encompass a genera of “Cas12 guide sequences” having no specific structural elements i.e., any or all “Cas12 guide sequences” including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 9 sub-part (i)-(xxx) reads on genera of Cas12 guide sequences” having no specific structural elements; in claim 11 reads on a genera of chemical alteration of a nucleotide residue including undefined and unlimited changes and comprising any modification or any unnatural analog of nucleic acid residue occurring at a undefined nucleic acid residue position in the claimed Cas12 guided sequence; and in claims 18, 21-22, 23, 25-32 reads on a genera of Cas12 polypeptides including, variants, mutants and homologs of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
Feng et al., (US 10,648,020 B2) disclose Cas12a/Cpf1 guide sequence  comprising the following nucleic acid residue alteration/mutation: 9C→A, wherein the position corresponds to positions in SEQ ID NO:126 of the instant application (see provided sequence alignment); said reference also discloses polypeptides having Cas12a activity, encoding polynucleotides, vector systems comprising two or more guide sequences, including kits, said guide RNA encoding sequences comprised in lentiviral and Adeno-associated virus (AAV) and said guide sequences comprising modified nucleotides (see Abstract; Fig. 12A; col. 3, lines 1-67 to col. 4, lines 1-60;  col. 82, lines 58-67; col. 99, lines 23-67; col. 121 to col. 122, lines 51-67; col. 151, lines 24-62; and entire document); transformed eukaryotic and prokaryotic host cells (col. 68, lines 58-67); said encoding vectors comprised in particles/liposomes (col. 125, lines 14-51; col. 135 lines 24-67 to col. 140, lines 1-39). Therefore, the reference of Feng et al., (US 10,648,020 B2), when given the broadest interpretation, anticipates claims 1-7, 9, 11, 15-18, 21-23, 25 and 27-32 of the present invention and are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652